ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-363, concluding that JAMES K. RECORD of BRANCHVILLE, who was admitted to the bar of this State in 1989, should be suspended from the practice of law for a period of two years for violating RPC 1.15(a) (failure to safeguard client funds), RPC 8.4(b) (commission of a criminal act that adversely reflects on the attorney’s honesty, trustworthiness or fitness as a lawyer in other respects), RPC 8.4(c) (conduct involving dishones*427ty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law as attested to by a psychiatrist and an alcohol counselor, and that following reinstatement, he should be required to submit proof of his continued medical treatment and alcohol counseling until discharged;
And the Court having granted the petition for review filed by the Office of Attorney Ethics and having ordered JAMES K. RECORD to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JAMES K. RECORD is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to respondent’s reinstatement to the practice of law, he shall submit proof of his fitness to practice as attested to by a mental health professional and by an alcohol counselor approved by the Office of Attorney Ethics; and it is furthef
ORDERED that following reinstatement to practice, JAMES K. RECORD shall continue to receive psychiatric treatment and alcohol counseling and submit periodic proof thereof to the Office of Attorney Ethics on a schedule to be determined by that office, until discharged and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*428ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.